 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Claude Martel
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     CLAUDE MARTEL,                           )   No. ED CV 19-230-MRW
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of SIX THOUSAND TWO HUNDRED FIFTY DOLLARS
23
     and NO CENTS ($6,250.00), and costs under 28 U.S.C. § 1920 in the amount of
24
     FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d),
25
     1920, subject to the terms of the above-referenced Stipulation.
26         Dated: April 6, 2020
27                             __________________________________________
                               THE HONORABLE MICHAEL R. WILNER
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
